In an action by the infant plaintiff to recover damages for injuries sustained by reason of defendant Brady’s alleged negligence in the operation of his truck, and by her father for loss of services and medical expenses, order denying plaintiffs’ motion for a new trial upon the ground of newly-discovered evidence unanimously affirmed, with costs to respondent Brady, with leave to the plaintiffs, however, to renew the motion upon a case duly settled as provided in Civil Practice Rule 221. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.